DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setz (WO 2018/114062) in view of Sovis (US 6000757).  Regarding claims 1, 8, Setz teaches a seating system (see paragraph [0003]) comprising: a base module having a carrier tray (2), said carrier tray (2) having a base (4) and a continuous upstanding side wall (5), said carrier tray defining a cavity (see Figures 1 and 2) containing a plurality of seating support units (3) operable to provide support to an individual sitting on said base module.
However, Setz does not distinctly disclose laterally spaced first and second actuators each being located within said seating mechanism; and an open cavity between said first and actuators and said front and back members of said seating mechanism, said open cavity receiving therein said base module.
Sovis, in a similar field of endeavor, teaches a seating system having laterally spaced first and second actuators (203 and 150 – see Figure 2) each being located within a seating mechanism (see Figure 2); and an open cavity (see cavity in 16 which is above the space between the actuators) between said first and actuators and front and back members of said seating mechanism (front and back of 16), said open cavity capable of receiving therein said base module (see Figure 1).  It would have been obvious to one having ordinary skill in the art to place the base module of Setz within the cavity of Sovis in order to provide a supportive seat cushion to the user.  The examiner also notes that it is notoriously well-known for seat framing to be made of metal for durability purposes.

Regarding claim 2, Setz in view of Sovis teaches wherein: said carrier tray (2, Setz) is configured in a generally quadrilateral shape (see Figure 2); said seating mechanism (see Figure 2 of Sovis) is configured in a generally quadrilateral shape with a pair of laterally spaced generally parallel and 

Regarding claim 3, Setz further teaches wherein said carrier tray (2) is formed from a thermoplastic material (see paragraph [0011]).

Regarding claim 4, Setz further teaches wherein said plurality of seating support units (3) comprise a plurality of upstanding pocket coils (see Figure 2).

Regarding claims 5 and 6, Setz further teaches wherein said base module further comprises a plurality of foam members (7; see paragraph [0014]) located within and adjacent to said sidewall of said carrier tray (see Figure 2).

Regarding claim 7, Setz further teaches wherein said base module further comprises a flexible cover (8) extending from said side wall and over said plurality of seating support units (3 – see Figure 2).

Regarding claims 11-12, Sovis further teaches a foam-core seat / cushion located above item 16 (where the base module of Setz is placed within the recess).


s 10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setz (WO 2018/114062) in view of Sovis (US 6000757) as applied above and in further view of Hesse (US 2004/0012231).  Regarding claims 10, 13, 15-17, it is described above what is disclosed by Setz in view of Sovis; however, the references do not distinctly disclose a footrest apparatus mounted for pivoting movement relative to said seating mechanism, and wherein said first and second actuators are operable to move said footrest apparatus between an extended position and a retracted position.
Hesse, in a similar field of endeavor, teaches a seating system having a footrest apparatus mounted for pivoting movement relative to a seating mechanism (see Figure 1), and actuators (11, 31) operable to move said footrest apparatus between an extended position and a retracted position.  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the seat framing of Sovis to include a footrest apparatus such that the first and second actuators operated the footrest in order to provide further support and comfort for a user.

Regarding claim 14, the examiner notes that it is described above what is disclosed by Setz and Sovis with regard to the seat mechanism and base module. 

Regarding claim 18, Setz further teaches a plurality of resilient cushion-support coils (3) positioned in the seat cushion receptacle.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/               Primary Examiner, Art Unit 3636